Mr. Justice Harris delivered the opinion of the court. 5. Mines and minerals, § 153*—when testimony of mine examiner inadmissible. In an action to recover for personal injuries sustained in a mine, alleged to have been caused by failure of the mine examiner to mark the unsafe condition of the mine, where the mine examiner was asked the question: “Tell the jury now what condition you found that entry in as to being safe or otherwise,” held that an objection to the question was properly sustained for the reason that to permit the witness to give his opinion on such matter would improperly usurp the functions of the court and jury. 6. Negligence, § 250*—when modification of instruction harmless. A modification of an instruction on the question of proximate cause by striking out the word “direct” and inserting the word “proximate,” held not error, it also appearing that the party complaining had the benefit of the word “direct” in its other instructions given.